IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 156A15

                               Filed 18 December 2015

STATE OF NORTH CAROLINA

               v.
ANNA LAURA HUCKELBA



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 771 S.E.2d 809 (2015), reversing judgments

entered on 3 October 2013 by Judge R. Stuart Albright in Superior Court, Guilford

County, and remanding for a new trial. Heard in the Supreme Court on 17 November

2015.


        Roy Cooper, Attorney General, by Catherine F. Jordan, Assistant Attorney
        General, for the State-appellant.

        Edward Eldred for defendant-appellee.

        PER CURIAM.

        For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed.

        REVERSED.